DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/17/2021 has been entered.
Applicant’s amendment, filed 09/17/2021, has been entered.
Claims 1 and 6 are pending and currently being allowed.

 Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The previous rejection under 35 USC 102(a)(1) and (a)(2) has been withdrawn in view of Applicant’s remarks, filed 09/17/2021, particularly in stated difference in the cell line producing the present antibodies (CHOK1-AF) and the cell line used by the prior art (i.e., CHO-gmt3) and the table summarizing the different glycan profiles for the claimed antibodies and the prior art antibodies.  No outstanding rejection remains.  Therefore, the claims are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON X WEN/             Primary Examiner, Art Unit 1644                                                                                                                                                                                           	November 5, 2021